Citation Nr: 1308098	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic disability manifested by abnormal blood chemistry and/or endocrine dysfunction, currently claimed as hirsutism.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran appealed the decision.  Jurisdiction over this appeal may have transferred to another RO.  The latest information in the Board's Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran has moved to Pennsylvania.  

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at the VA Central Office in Washington, D.C.  

In March 2010, the Board remanded this matter for further development, including providing the Veteran with a VA medical examination and medical opinion.  After the case was returned to the Board, it denied the Veteran's claim in a December 2011 decision.  

The Veteran appealed the December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Joint Motion for Remand (JMR), both the appellant and the VA Secretary (hereinafter "the parties") requested that the Board decision denying service connection be vacated and the issue remanded for compliance with the terms of the JMR.  The Court issued an order granting the Joint Motion later in November 2012.  

The matter is now before the Board on remand from the Court.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on her part.  



REMAND

Unfortunately, a remand is required for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

According to the parties in the JMR, the Board in its December 2011 decision did not provide an adequate statement of its reasons or bases when it failed to ensure that VA's duty to assist was satisfied pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  More specifically, the JMR noted that the Board relied on a February 2011 VA examination and medical opinion that was inadequate for purposes of determining eligibility for service connection.  In appropriate cases, of course, VA has a duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The parties in the JMR explained that the February 2011 VA examination and medical opinion was inadequate for several reasons.  For example, the February 2011 VA examiner relied on an August 2009 MRI scan (which supposedly revealed no adrenal adenoma) for her diagnosis, but this MRI scan does not appear anywhere in the record.  The JMR implies that the February 2011 VA examiner might have confused the non-existent August 2009 MRI scan with an August 2003 MRI scan.  This oversight is important, the JMR notes, because an adrenal adenoma was detected on a CT scan in March 2009 and the VA examiner had relied on its absence in the August 2009 scan to arrive at her diagnosis and medical conclusions.  

Further, the parties noted that the February 2011 VA examiner's conclusion was inconsistent with laboratory analyses.  The VA examiner reported that a laboratory study of the Veteran's blood and endocrine system was normal and that all laboratory values were within normal ranges.  However, the JMR pointed out that this was not based on a fully accurate factual predicate because if the Veteran is post-menopausal it would appear her androstenedione value was significantly out of the normal range.  The JMR noted that the VA examiner failed to clarify if the Veteran was now post-menopausal and that medical records associated with the claims file did not clarify her menopausal status.  Thus, the VA examiner's report and opinion were not adequate because of these flawed findings.  

Therefore, on remand the Court directed that the Board obtain an adequate medical opinion from an endocrinologist in order to adjudicate this case.  (In its March 2010 remand, the Board had directed that the Veteran be examined by an appropriate medical specialist.  However, the February 2011 VA examination was conducted by a VA nurse.)  

In his January 2013 informal hearing presentation, the Veteran's representative pointed out that the February 2011 VA examiner also failed to determine the cause of the Veteran's hirsutism.  The representative also noted that VA's worksheet for Cushing's syndrome lists hirsutism as a symptom and that the February 2011 VA examiner should have explored that possibility as well.  He requested that on remand the VA examiner should determine if the Veteran's disorder was congenital.  

Therefore, on remand the RO/AMC shall schedule the Veteran for an examination with an endocrinologist who shall be requested to answer the medical questions posed in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and her representative and ask them to specify all private and VA medical care providers who have treated her for her claimed endocrine dysfunction or hirsutism disorder.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Martinsburg VAMC, and from the VAMC where she is now being seen after her recent move, for the period from March 2010 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the above evidence has been obtained and associated with the record, the RO/AMC shall arrange for the Veteran to be examined by an endocrinologist as demanded by the Court.  All tests deemed appropriate by the examiner should be conducted.  In connection with the examination, the endocrinologist should review pertinent documents in the Veteran's claims file.  After conducting the examination, the examiner should present an opinion as to the following questions and determine for the Board the cause or etiology of the Veteran's hirsutism:

(a)  What is the Veteran's current menopausal status?  

(b)  Does the Veteran currently have an abnormality of her blood chemistry?  

(c)  If so, does this abnormality represent a chronic, disabling disease process or a congenital condition?  

(d)  What is the relationship, if any, between the above disease or congenital condition diagnosed and the Veteran's hirsutism?  

(e)  Is the Veteran's hirsutism a symptomatic manifestation of a chronic disabling process or of Cushing's syndrome, or is it a congenital condition, or is it a disability in its own right?  

(f)  If the Veteran has a chronic disease process manifested by a blood chemistry abnormality, is it at least as likely as not (50 percent or greater probability) that it had its onset during active service?  

(g)  If the examiner determines that the Veteran has a chronic disease process manifested by a blood chemistry abnormality that pre-existed service, is it at least as likely as not (50 percent or greater probability) that it was aggravated (i.e., permanently worsened beyond its natural progression) by service?  

(h)  If the examiner determines that the Veteran's hirsutism is an independent condition that pre-existed service, is it at least as likely as not (50 percent or greater probability) that it was aggravated (i.e., permanently worsened beyond its natural progression) by service?  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for a chronic disability manifested by abnormal blood chemistry and/or endocrine dysfunction, currently claimed as hirsutism.  If the benefit sought remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

